DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This is in response to the election filed 11/5/2021.
Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 9-28 in the reply filed on 11/5/2021 is acknowledged.
Information Disclosure Statement
3.	The IDS filed 10/22/2021 has been considered.  
Allowable Subject Matter
4.	Claims 9-28 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
a.	Regarding claim 9 and 18, the prior art of the record does not anticipate or make obvious the applicants structures as claimed 11/5/2021. The remaining claims depend upon these independent claims.  
Hollis et al., US PGPub 2019/0016741 A1, shows the formation of a pincer metal complex.  However it fails to show the formation of a stacked solar cell using the same material as in the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812